Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


1.	The Examiner acknowledges the applicant’s amendment filed December 21, 2020.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.


Allowable Subject Matter
2.	Claims 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	If the applicant should choose to rewrite the independent claims to include the limitations recited in either of claims 4, the applicant is encouraged to amend the title of the invention such that it is descriptive of the invention as claimed as required by sec. 606.01 of the MPEP. Furthermore, the Summary of the Invention and the Abstract should be amended to bring them into harmony with the allowed claims as required by paragraph 2 of sec. 1302.01 of the MPEP.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 7-8, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni as applied to claims 8, 15 and 20 above, and further in view of Arsenovic.

Claim 1
Mohseni discloses a method, comprising: configuring a quantum computer to implement a Boltzmann machine in accordance with a first set of Hamiltonian terms (Mohseni, 0014, 0019;  ‘Quantum hardware, such as quantum processors, of this specification includes a quantum chip that defines a quantum governor ("QG") in addition to H.sub.i and H.sub.p, such that the evolving Hamiltonian H.sub.total becomes Mohseni, 0034; ‘Training data can also be generated by previous generations of quantum processors, if available, including quantum annealers and gate-model quantum computers. The ansatz time at which the phase transition takes place can be chosen as the approximation t=t.sub.T/2, and can be further fine-tuned during the learning procedures to enhance the fidelity of the spectral properties of QA with the Boltzmann distribution of the problem Hamiltonian that have been already sampled by a chosen classical solver.’ of Mohseni.)
Mohseni does not disclose expressly computing gradient values for adjusting the first set of Hamiltonian terms using a positive-operator-value-measure-based approach.
Arsenovic discloses computing gradient values for adjusting the first set of Hamiltonian terms using a positive-operator-value-measure-based approach. (Arsenovic, 062114-2; Computing gradient values for adjusting the first set of Hamiltonian terms using a positive-operator-value-measure-based approach of applicant maps to ‘Such a POVM can be used, instead of a PVM, to define a Hermitian operator or to represent a Hermitian operator as a function of the corresponding 2M 

Claim 7
Mohseni does not disclose expressly wherein the method is performed using at least one POVM constraint that does not solely project onto the computational basis.
Arsenovic discloses wherein the method is performed using at least one POVM constraint that does not solely project onto the computational basis. (Arsenovic, p062114-1; Wherein the method is performed using at least one POVM constraint that does not solely project onto the computational basis of applicant maps to ‘Another instance where the use of POVMs appears most naturally is in the context of approximate or indirect measurements or joined measurements of canonically related observables.’ of Arsenovic.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mohseni and Arsenovic before him before the effective filing date of the claimed invention, to modify Mohseni to incorporate generate gradient values of Arsenovic. Given the advantage of using these values at training values for a Hamilton operators, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 8
Mohseni discloses system, comprising: a quantum computing device; and a classical computer configured to communicate with and control the quantum computer, the classical computer comprising memory and a processor, the classical computer being programmed to perform the method of claim 1. (Mohseni, 0039, fig 6; ‘FIG. 6 shows an example process 600 in which a control system programs QA hardware, such as a quantum processor, for the QA hardware to perform an artificial intelligence task. The control system includes one or more classical, i.e., non -quantum, computers, and may also include a quantum computer.’ of Mohseni.)

Claim 16
Mohseni discloses a method, comprising: configuring a quantum computer to implement a Boltzmann machine in accordance with a first set of Hamiltonian terms (Mohseni, 0014, 0019; Configuring a quantum computer to implement a Boltzmann machine in accordance with a first set of Hamiltonian terms of applicant maps to ‘Quantum hardware, such as quantum processors, of this specification includes a quantum chip that defines a quantum governor ("QG") in addition to H.sub.i and H.sub.p, such that the evolving Hamiltonian H.sub.total becomes H.sub.tot:…’ and ‘Generally, the QG is problem-dependent. The quantum hardware of the specification can be programmed to provide different QGs for different problem Hamiltonians.’ of Mohseni.);….computing a second set of Hamiltonian terms based at least in part on the computed gradient values; and configuring the quantum computer to implement the Mohseni, 0034; ‘Training data can also be generated by previous generations of quantum processors, if available, including quantum annealers and gate-model quantum computers. The ansatz time at which the phase transition takes place can be chosen as the approximation t=t.sub.T/2, and can be further fine-tuned during the learning procedures to enhance the fidelity of the spectral properties of QA with the Boltzmann distribution of the problem Hamiltonian that have been already sampled by a chosen classical solver.’ of Mohseni.)
Mohseni does not disclose expressly computing gradient values for adjusting the first set of Hamiltonian terms using a commutator series approximation to the gradient of a training objective function.
Arsenovic discloses computing gradient values for adjusting the first set of Hamiltonian terms using a commutator series approximation to the gradient of a training objective function. (Arsenovic, 062114-2; Computing gradient values for adjusting the first set of Hamiltonian terms using a commutator series approximation to the gradient of a training objective function of applicant maps to ‘Such a POVM can be used, instead of a PVM, to define a Hermitian operator or to represent a Hermitian operator as a function of the corresponding 2M noncanonical variables.’ and ‘We analyze the formulation and consequences of these facts in the Hamiltonian framework of QM.’ of Arsenovic.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mohseni and Arsenovic before him before the effective filing date of the claimed invention, to modify Mohseni to incorporate generate gradient values of Arsenovic. Given the advantage of using these values at training values for a Hamilton 

Claim 17
Mohseni discloses wherein the second set of Hamiltonian terms cause the Boltzmann machine to implement a second Hamiltonian that more likely reproduces a training set of data than a first Hamiltonian resulting from the first set of Hamiltonian terms. (Mohseni, 0034; ‘Training data can also be generated by previous generations of quantum processors, if available, including quantum annealers and gate-model quantum computers. The ansatz time at which the phase transition takes place can be chosen as the approximation t=t.sub.T/2, and can be further fine-tuned during the learning procedures to enhance the fidelity of the spectral properties of QA with the Boltzmann distribution of the problem Hamiltonian that have been already sampled by a chosen classical solver.’ of Mohseni.)

Claim 20
Mohseni discloses a system, comprising: a quantum computing device; and a classical computer configured to communicate with and control the quantum computer, the classical computer comprising memory and a processor, the classical computer being programmed to perform the method of claim 16. (Mohseni, 0039, fig 6; ‘FIG. 6 shows an example process 600 in which a control system programs QA hardware, such as a quantum processor, for the QA hardware to perform an artificial intelligence task. 


Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni and Arsenovic as applied to claims 1, 7-8, 16-17 and 20  above, and further in view of Wiebe. (‘Quantum Inspired Training for Boltzmann Machines’; referred to as Wiebe)

Claim 2
Mohseni and Arsenovic does not disclose expressly wherein the computing the second set of Hamiltonian terms comprises multiplying the gradient values by a selected learning rate.
Wiebe discloses wherein the computing the second set of Hamiltonian terms comprises multiplying the gradient values by a selected learning rate. (Wiebe, p6, algorithm 1; Wherein the computing the second set of Hamiltonian terms comprises multiplying the gradient values by a selected learning rate of applicant maps to ‘Update weights and biases using a gradient step with learning rate r.’ of Wiebe.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mohseni, Wiebe and Arsenovic before him before the effective filing date of the claimed invention, to modify Mohseni and Arsenovic to incorporate a method for measuring values indirectly of Wiebe. Given the advantage of not corrupting the item which holds 

Claim 6
Mohseni and Arsenovic does not disclose expressly wherein the method is performed using measurement records that result from using measurement operators that do not solely project onto the computational basis.
Wiebe discloses wherein the method is performed using measurement records that result from using measurement operators that do not solely project onto the computational basis. (Wiebe, p2; Wherein the method is performed using measurement records that result from using measurement operators that do not solely project onto the computational basis of applicant maps to ‘Rejection sampling seeks to draw samples from a distribution P(x)/Z := P(x)/ ∑.,xP(x) that cannot be sampled from directly by sampling instead from an instrumental distribution, Q, and rejecting the samples with a probability P(x )/ZKQ(x).’ of Wiebe.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mohseni, Wiebe and Arsenovic before him before the effective filing date of the claimed invention, to modify Mohseni and Arsenovic to incorporate a method for measuring values indirectly of Wiebe. Given the advantage of not corrupting the item which holds the value, one having ordinary skill in the art would have been motivated to make this obvious modification.


(s) 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni, Arsenovic and Wiebe as applied to claims 2 and 6 above, and further in view of Reeb. (‘Positive operator valued measures in the Hamiltonian formulation of quantum’; referred to as Reeb)

Claim 9
Mohseni discloses method, comprising: configuring a quantum computer to implement a Boltzmann machine in accordance with a first set of Hamiltonian terms (Mohseni, 0014, 0019; Configuring a quantum computer to implement a Boltzmann machine in accordance with a first set of Hamiltonian terms of applicant maps to ‘Quantum hardware, such as quantum processors, of this specification includes a quantum chip that defines a quantum governor ("QG") in addition to H.sub.i and H.sub.p, such that the evolving Hamiltonian H.sub.total becomes H.sub.tot:…’ and ‘Generally, the QG is problem-dependent. The quantum hardware of the specification can be programmed to provide different QGs for different problem Hamiltonians.’ of Mohseni.);…. computing a second set of Hamiltonian terms based at least in part on the computed gradient values; and configuring the quantum computer to implement the Boltzmann machine in accordance with the second set of Hamiltonian terms, wherein the second set of Hamiltonian terms causes the Boltzmann machine to implement a second Hamiltonian that better reproduces a training set of data than a first Hamiltonian resulting from the first set of Hamiltonian terms. (Mohseni, 0034; ‘Training data can also be generated by previous generations of quantum processors, if available, including quantum annealers and gate-model quantum computers. The ansatz time at phase transition takes place can be chosen as the approximation t=t.sub.T/2, and can be further fine-tuned during the learning procedures to enhance the fidelity of the spectral properties of QA with the Boltzmann distribution of the problem Hamiltonian that have been already sampled by a chosen classical solver.’ of Mohseni.)
Mohseni, Arsenovic and Wiebe does not disclose expressly computing gradient values of an objective function for adjusting the first set of Hamiltonian terms using a relative entropy approach wherein the objective function is an entropy function.
Reeb discloses computing gradient values of an objective function for adjusting the first set of Hamiltonian terms using a relative entropy approach wherein the objective function is an entropy function. (Reeb, p1463, p1459; Computing gradient values for adjusting the first set of Hamiltonian terms using a relative entropy approach of applicant maps to ‘The following sections also serve to illustrate the prominence of relative entropy and entropy difference in thermodynamics and statistical physics.’ and ‘In a k-step process, adjust the system Hamiltonian successively first to H1, then instantaneously to H2, . . ., and finally to Hk ≡ H, and let the system equilibrate with an environment at temperature Tj in each step j = 1, . . . , k (often, it will be either Hj ≡ H for all j, or Tj ≡ T for all j ).’ And ‘A. Relative Entropy vs. Entropy Difference …. Theorem 1 (Tight Lower Bound on Relative Entropy by Entropy Difference): Let σ, ρ be states of dimension d, with 2 ≤ d < ∞, and define Δ:= S(σ ) − S(ρ). Then: D(σ || ρ) ≥ M(Δ, d), (9) with the function M(Δ, d) defined in Eq. (6).’ of Reeb.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mohseni, Arsenovic, Wiebe and Reeb before him before the effective filing date of the claimed invention, to modify Mohseni, Arsenovic and Wiebe to incorporate relative entropy or Kullback Leibler 

Claim 10
Mohseni discloses wherein the relative entropy approach uses a relative entropy between an input state and the state output by the Boltzmann machine. (Mohseni, 0034, 0047; Wherein the relative entropy approach uses a relative entropy between an input state and the state output by the Boltzmann machine of applicant maps to ‘In approximation, the average phonon energy can be taken as kT, where k is the Boltzmann constant, and T is the temperature. The average phonon energy can also be calculated in a more precise manner. For example, an open quantum system model of dynamics, such as the Lindblad formalism, can be selected for the calculation. The selection can be based on calibration data or quantum tomography of the quantum processor.’ and ‘The processes and logic flows described in this specification can be performed by one or more programmable digital computers, operating with one or more quantum processors, as appropriate, executing one or more computer programs to perform functions by operating on input data and generating output.’ of Mohseni.)

Claim 11
Mohseni and Arsenovic does not disclose expressly wherein the computing the second set of Hamiltonian terms comprises multiplying the gradient values by a selected learning rate.
Wiebe, p6, algorithm 1; Wherein the computing the second set of Hamiltonian terms comprises multiplying the gradient values by a selected learning rate of applicant maps to ‘Update weights and biases using a gradient step with learning rate r.’ of Wiebe.) It would have been obvious to one having ordinary skill in the art, having the teachings of Mohseni, Wiebe and Arsenovic before him before the effective filing date of the claimed invention, to modify Mohseni and Arsenovic to incorporate a method for measuring values indirectly of Wiebe. Given the advantage of not corrupting the item which holds the value, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 15
Mohseni discloses a system, comprising: a quantum computing device; and a classical computer configured to communicate with and control the quantum computer, the classical computer comprising memory and a processor, the classical computer being programmed to perform the method of claim 9. (Mohseni, 0039, fig 6; ‘FIG. 6 shows an example process 600 in which a control system programs QA hardware, such as a quantum processor, for the QA hardware to perform an artificial intelligence task. The control system includes one or more classical, i.e., non -quantum, computers, and may also include a quantum computer.’ of Mohseni.)


(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni and Arsenovic as applied to claims 1, 7-8, 16-17 and 20 above, and further in view of Adachi. (U. S. Patent Publication 20150317558; referred to as Adachi)

Claim 3
Mohseni and Arsenovic does not disclose expressly wherein the computing the gradient values comprises, for a respective Hamiltonian term, comprises: computing a first thermal expectation of the respective Hamiltonian term; computing a second thermal expectation of the respective Hamiltonian term constrained to a training example; computing a difference between the first thermal expectation and the second thermal expectation; and computing the gradient value for the respective Hamiltonian by multiplying the difference by a uniform probability distribution.
Adachi discloses wherein the computing the gradient values comprises, for a respective Hamiltonian term, comprises: computing a first thermal expectation of the respective Hamiltonian term; computing a second thermal expectation of the respective Hamiltonian term constrained to a training example; computing a difference between the first thermal expectation and the second thermal expectation; and computing the gradient value for the respective Hamiltonian by multiplying the difference by a uniform probability distribution. (Adachi, 0009; ‘In an embodiment, calibrating the scale factor .beta..sub.eff can include constructing a restricted Boltzmann machine (RBM) of a particular size, choosing a particular value for the scale factor .beta..sub.eff, performing the quantum annealing process to generate the quantum samples using a quotient of an energy functional of the RBM being divided by the scale factor .beta..sub.eff as a final Hamiltonian, repeating choosing a particular value, performing a quantum annealing process for multiple times, and determining a value of the scale factor .beta..sub.eff that leads to the smallest difference between model expectations of the RBM based on the quantum samples and model expectations of the RBM based on the energy functional of the RBM.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Mohseni, Arsenovic and Adachi before him before the effective filing date of the claimed invention, to modify Mohseni and Arsenovic to incorporate finding a value which is the difference between two measurements of Adachi. Given the advantage of approaching an optimum value instead of passing it, one having ordinary skill in the art would have been motivated to make this obvious modification.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni and Arsenovic as applied to claims 1, 7-8 and 16-17 above, and further in view of Barzegar. (U. S. Patent Publication 20180365587, referred to as Barzegar)

Mohseni and Arsenovic do not disclose expressly wherein the Hamiltonians implemented by the first Hamiltonian terms and the second Hamiltonian are non-stoquastic Hamiltonians.
Barzegar wherein the Hamiltonians implemented by the first Hamiltonian terms and the second Hamiltonian are non-stoquastic Hamiltonians. (Barzegar, 0035; Without wishing to be constrained by theory, a quantum annealer can be said to have the computational power of a universal quantum computer if the Hamiltonian .


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohseni and Arsenovic as applied to claims 1, 7-8 and 16-17 above, and further in view of Miyahara. (‘Relaxation of the EM Algorithm via Quantum Annealing*’, referred to as Miyahara)

Mohseni and Arsenovic do not disclose expressly wherein the commutator series approximation approach uses commutator expansions of a derivative of an average log-likelihood.
Miyahara discloses wherein the commutator series approximation approach uses commutator expansions of a derivative of an average log-likelihood. (Miyahara, p4780; ‘Moreover, we assume that each data point y(i) (i = 1,2, ... ,N) is independent and identically distributed. Then, at first, we define maximum likelihood estimation (MLE). In MLE, the cost function, which is called the log likelihood function, is given by .


Response to Arguments
4.	Applicant’s arguments filed on 12/21/2020 for claims 1-20 have been fully considered but are not persuasive.

5.	Applicant’s argument:
The proposed Mohseni/Arsenovic combination fails to disclose all the features of claim 1, arranged as claimed. Mohseni, discloses quantum annealers (“QAs”) that can be used to determine a Hamiltonian that encodes a problem to be solved. [Mohseni, ^ 0012-0019]. Mohseni also discloses that a quantum governor (“QG”) and the QA can be used to generate statistical distributions of energy spectra of a problem Hamiltonian Hp, including a Boltzmann or other statistical distributions. [Mohseni, fJ[ 0012, 0019]. Mohseni mentions that a deep neural network can be used to represent a QG-QA system and generation of training data but Mohseni does not disclose Boltzmann machines. [Mohseni, M 00034, 0038]. Even Mohseni were to disclose Boltzmann machines, Arsenovic fails to cure the deficiencies of Mohseni. Arsenovic discloses positive operators in a Hamiltonian formulation of quantum mechanics and neither Mohseni nor Arsenovic discloses “computing gradient values for adjusting the first set of Hamiltonian terms using a positive-operator-value-measure-based approach.” In view of at least this deficiency of the proposed Mohseni/Arsenovic combination, claim 1 and its dependent claims 2-8 are properly allowable.

Examiner’s answer:
Applicant argues, ‘but Mohseni does not disclose Boltzmann machines. [Mohseni, M 00034, 0038].’ The claim is not asking for a specific machine. It is asking to implement or function of a Boltzmann machine with Hamiltonian terms. 
It is known within the art that a neural network can be used to implement a Boltzmann machine. (See Niel, 0039, Kopelman 0126, Georgescu 00050, Chang 0029, Sharma 0087, Lunan 0196) The term ‘Boltzmann machine’ was named after a Boltzmann distribution.  
This known art is why 0034 is cited. ‘The ansatz time at which the phase transition takes place can be chosen as the approximation t=t.sub.T/2, and can be further fine-tuned during the learning procedures to enhance the fidelity of the spectral properties of QA with the Boltzmann distribution of the problem Hamiltonian that have been already sampled by a chosen classical solver.’
Applicant argues, ‘neither Mohseni nor Arsenovic discloses “computing gradient values for adjusting the first set of Hamiltonian terms using a positive-operator-value-measure-based approach
 ‘Such a POVM can be used, instead of a PVM, to define a Hermitian operator or to represent a Hermitian operator as a function of the corresponding 2M noncanonical variables.’ and ‘We analyze the formulation and consequences of these facts in the Hamiltonian framework of QM.’ of Arsenovic. (Arsenovic, 062114-2) POVM stands for 
Applicant acknowledges 0038 of Mohseni which cites, ‘In some implementations, a deep neural network is used to represent the QG-QA system or the system characterized by H.sub.tot, and stochastic gradient descent is used to train the QG distribution.’ If Mohseni is employing gradient values, then they must be generated.
In addition, the claim cites using POVM to adjust Hamiltonian values. Arsenovic uses POVM in the function of analyzing, formulation and consequences of a Hamiltonian framework. Without addition information from the claims and of specification the examiner argues this is a reasonable interpretation of the use of the term gradient values. 
In general terms, the gradient of a function is a vector consisting of partial derivatives of each variable within the function.  POVM has nothing associated with partial derivatives. The second claim element is asking for adjusting Hamiltonian terms using a POVM technique. 

6.	Applicant’s argument:
The proposed Mohseni/Arsenovic combination fails to disclose all the features of claim 16, arranged as claimed. Mohseni, discloses quantum annealers (“QAs”) that can be used to determine a Hamiltonian that encodes a problem to be solved. [Mohseni, ^ 0012-0019]. Mohseni mentions that a deep neural network can be used to represent a QG-QA system and generation of training data but Mohseni does not disclose Boltzmann machines. [Mohseni, H 00034, 0038]. Even Mohseni were to disclose Boltzmann machines, Arsenovic fails to cure the deficiencies of Mohseni. Arsenovic discloses positive operators in a Hamiltonian formulation of quantum mechanics and neither Mohseni nor Arsenovic discloses “computing gradient values for adjusting the first set of Hamiltonian terms using a commutator series approximation to the gradient of a training objective function.” The Action states that “[s]uch a POVM can be used, instead of a PVM, to define a Hermitian operator or to represent a 

Examiner’s answer:
See above

7.	Applicant’s argument:
(claim 16) Applicant respectfully disagrees. Arsenovic does not disclose a commutator series approximation, a gradient of a training objective function, or a commutator series approximation to the gradient of a training objective function. In view of at least this deficiency of the proposed Mohseni/Arsenovic combination, claim 16 and its dependent claims 17-20 are properly allowable.

Examiner’s answer:
The claim is requesting a ‘commutator series’ approximation and not an actual ‘commutator series.’ This leaves the possibility of a plurality of approximation techniques that parallel ‘commutator series.’ Artenovic discloses  a Hermitian operator as a function for the Hamiltonian operator. 

8.	Applicant’s argument:
Applicant agrees that Mohseni does not disclose at least “computing gradient values for adjusting the first set of Hamiltonian terms using a relative entropy approach.” While Reeb discloses entropy, none of Mohseni, Arsenovic, and Reeb discloses using an entropy function as an objective function. For at least this reason, claim 9 and its dependent claims 10-11 and 15 are properly allowable.

Examiner’s answer:
See above.



	Claims 4 is objected.
	Claims 12-14 and 19 are allowable.


Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence Information
11.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.

	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121